Citation Nr: 1713238	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  15-04 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include cognitive impairment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1958 to March 1962.  He also had an additional 4 months and 10 days of service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The rating decision denied service connection for a "mental health condition to include cognitive loss, anxiety, depression, and energy loss."  A review of the record indicates that the Veteran has been assessed with cognitive difficulties and some memory loss.  Accordingly, the Board has recharacterized the Veteran's claim more broadly as service connection for an acquired psychiatric disorder, to include mild cognitive impairment.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran had a Board hearing in June 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The Veteran's cognitive impairment is not proximately due to, or the result of, his service-connected hearing loss or tinnitus.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, as secondary to service-connected disability, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet.App. 545, 552 (2008).

The Veteran contends that he has either a psychiatric disorder or cognitive impairment, and that either is the result of his service-connected hearing loss and tinnitus.  See February 2014 claim and June 2016 Board hearing.

I. Legal Criteria

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

II. Analysis

The Veteran is presently service connected for hearing loss and tinnitus.  Therefore, the issues are whether the Veteran has a current disability, and whether such disability is proximately due to, or the result of, his hearing loss and tinnitus.

With regard to the present disability element, the Veteran noted that his hearing loss had caused mild cognitive loss, anxiety, depression, and energy loss.  See April 2014 Statement.  The Board notes that the Veteran reported experiencing mild anxiety when trying to listen in a room full of people and not being able to understand.  The Veteran is competent to report such feelings.  However, the Veteran is not competent to report such anxiety as medically diagnosed disability.  See 38 C.F.R. § 4.125 (diagnosis of a mental disorder to conform to Diagnostic and Statistical Manual of Mental Disorders (DSM)); see also, e.g., Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify.").

The Veteran received a VA psychiatric examination in April 2014.  The examiner stated the Veteran did not have, nor had he ever had, a diagnosed mental health disorder.  The examiner explained that the Veteran manifested a non-clinical, expected level of distress related to his hearing difficulties.  The examiner noted that the mild memory loss the Veteran experienced was not related to his hearing or any other service-connected conditions.  Concluding, the examiner noted that the Veteran did not meet DSM-IV or DSM-5 criteria for a mental health disorder.  

However, this does not end the inquiry.  An additional medical opinion was obtained in December 2016 by the Board to afford the Veteran all reasonable consideration for the claim and to determine if there is a neurological aspect to the claim rather than solely a psychiatric disorder aspect.  An expert medical opinion was obtained from the Veterans Health Administration (VHA) by the Service Chief of Neurology at a VA Medical Center who is also a Professor of Neurology at a national university's medical school.  Thus, the opinion is authored by someone with great expertise.

This VHA medical expert noted that it was more than a 50 percent probability the Veteran had a mild cognitive impairment.  As such, the Board finds that it is established that the Veteran has a present disability in the form of cognitive impairment rather than a psychiatric disorder.

The next issue is whether the Veteran's cognitive impairment is proximately due to his hearing loss and tinnitus; that is whether the "nexus" element is substantiated.  To this element, the Veteran submitted medical literature that suggested a link between hearing loss and cognitive difficulties in older persons.  One such article suggested a link between not wearing hearing aids and brain difficulties.  Another article from Johns Hopkins Medicine suggested that seniors with hearing loss were significantly more likely to develop dementia over time.  Yet another article from the University of Pennsylvania Medicine highlighted that mild hearing loss had been linked to brain atrophy in older adults.  

As noted above, a VHA expert medical opinion was obtained in December 2016 to opine as to whether the Veteran's cognitive difficulties were proximately due to his hearing loss and tinnitus.  The expert reviewed the claims file, and explicitly listed numerous documentation reviewed in forming an opinion including the Veteran's April 2014 statement claiming a link between his hearing loss of and his cognitive condition and an April 2014 VA neuropsychological evaluation.  The expert opined that it was less likely than not that the Veteran's mild cognitive decline was primarily a consequence of his hearing loss.  The examiner noted that dementia, and the cognitive decline that precedes it, is thought to be a multifactorial in its pathogenesis stating a "modest, but statistically significant epidemiological association between hearing loss and incident dementia or cognitive decline has been found in several studies."  The examiner then went on to cite several studies supporting an association between the two.

Despite the studies highlighted by the expert, the expert nonetheless noted that competing against the "modest association" between hearing loss and cognitive decline, were the possible contributions of many other common conditions that had also been shown to increase risk for cognitive decline and dementia.  The examiner noted one study that found that 12 conditions, including hyperlipidemia, obesity, hypertension, and diabetes each contributed increased hazard for cognitive decline.  The expert then noted that the Veteran was noted by his physician as having hypertension, dyslipidemia, and metabolic syndrome with prediabetes, each of which independently increases dementia and cognitive decline risk according to the expert.  Thus, the examiner concluded while an exact accounting of the risk contribution could not be ascertained for any individual, it seemed that it was less likely than not that the Veteran's hearing loss was the primary contributor to his cognitive decline.

The Board finds that the preponderance of the evidence is against the claim that the Veteran's cognitive impairment is proximately due to his hearing loss and tinnitus, and service connection in the present case is not warranted.  This is so because while the Board acknowledges the evidence the Veteran has presented suggesting an association between hearing loss and cognitive impairment, an expert medical examiner opined that in the Veteran's case, such connection was less than as likely as not.  The Board finds the medical expert's opinion very persuasive and probative on the nexus issue.  The medical expert fully reviewed the claims file before forming an opinion.  The report produced listed many relevant documents reviewed.  The examiner considered the Veteran's specific contention, and indeed noted studies in line with the Veteran's contention.  Nonetheless, the examiner contrasted such studies with still others that suggested other causes or risk factors for cognitive decline in older persons.  The expert then utilized medical expertise to opine that the Veteran's cognitive impairment was less likely than not proximately due to his hearing loss.  After noting other risk factors the Veteran possessed, the examiner opined that hearing loss was not the primary contributor to the Veteran's cognitive disability.

Essentially, the Board reads the expert's opinion to mean that the Veteran's theory is possible but not suggestive enough or too speculative to reach the evidentiary standard to substantiate the claim.  That is, the evidence does not show a causation or aggravation nexus to at least an equipoise standard.  As such, the Board finds the preponderance of the evidence is against the claim in this case and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection is not warranted for an acquired psychiatric disorder, to include mild cognitive impairment.






	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for an acquired psychiatric disorder, to include cognitive impairment, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


